ACCEPTED
                                                                                                                 03-13-00459-CR
                                                                                                                         6371854
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                           TRACY D. CLUCK                                                    8/5/2015 3:26:19 PM
                                                                                                               JEFFREY D. KYLE
                                                   ATTORNEY AT LAW
                                                                                                                          CLERK
                                                     Post Office Box 855
Telephone (512) 264-9997                       Dripping Springs, Texas 78620                       Toll Free (866) 380-9997

                                                                                               FILED IN
                                                                                        3rd COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                        8/5/2015 3:26:19 PM
                                                    August 5, 2015                        JEFFREY D. KYLE
                                                                                                Clerk
              Third Court of Appeals
              P. O. Box 12547
              Austin, TX 78711

                       Re:   Alexander Dolan Davis v. The State of Texas; No. 03-13-00459-CR;
                             In The Third Court of Appeals—Austin

              To The Honorable Court,

                     This letter supplements my letter of August 3, 2015 certifying compliance with
              Rule 48 in the above referenced case.

                     Attached hereto you will find a copy of the certified letter I sent to Appellant,
              which has been returned to me marked "Refused." Please note that the return rece;pf «'Qe
              signed (by someone other than my client), detached from the envelope and then taped
              back to the envelope with the word "Refused" written on both the return receipt and the
              envelope. It does not appear that the envelope was opened.

                       Please let me know if the court requires anything further from me in this regard or
              if the court would like me to take any further action to notify my client of the judgment in
              this case.


                                                              Respectfully submitted,



                                                              Tracy D. Cluck
                                                              Attorney for Appellant
                                                              Alexander Dolan Davis




              Enclosure
    (9
   z
(9 0.    •_ <X> o
< m      z OO 3

°! 5
3
      D
    Q -1
                                                                                                                   1



                                                                                                              E "*
                                                                                                             II


                                                                          JV4~J*?' sir
                                                                                                                                              Q
                                                                                                                                              n
                                                              \


                                                                                                                                              DC

                                                        u                                                                                     U.
                                                                                                                                              CI
                                                        u
                                                        **   a
                                                        Q    CM
                                                        ^^   CD


                          SENDER: COMPLETE THIS SECTION                          COMPLETE THIS SECTION ON DELIVERY

                             Complete items 1, 2, and 3. Also complete
                             item 4 if Restricted Delivery isifesired.                                                      D Agent
                             Print your name and address en the reverse                                                     • Addressee
                             so thaL«Bxan raturn th»caitWo you.

                                                                                             grogs;
                                                                                                                        C. Date of Delivery
                             AttachQhi^aMfjD(Jt]Ap]?«08Tthe mailpiece,
                             or on the ¥»ofat«pace permits.
                                                                                 D. ^delivery address different from item 1? • Yes
                          1. Article Addressed to:                                  If YES, enter delivery address below:    LI No




     J
       Q oo oo
                                                                                 3. Service Type
     * •» * SP                                                                      Jfl Certified Mail"   • Priority Mall Express™
       sa o c                                                                       • Registered          • Return Receipt for Merchandise
       J 2 «"5,




                    L
                                                                                    • Insured Mail        • Collect on Delivery
                                                                                 4. Restricted Delivery? (Extra Fee)         O Yes
                         2. Article Number
                            (Transfer from service label)         7D1E 1D1D DDDD b55b 3L.E3
                        ! PS Form 3 8 1 1 , July 2013              Domestic Return Receipt